Citation Nr: 1147472	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975 and from June 1979 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the above the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for an increased rating for primary insomnia, service connection for PTSD, and entitlement to a TDIU.  The Veteran filed a Notice of Disagreement (NOD) in November 2002 regarding the denial of service connection for PTSD and a TDIU; he did not initiate an appeal regarding the rating assigned for primary insomnia.  A Statement of the Case (SOC) was issued in June 2004, and the Veteran filed a timely substantive appeal in August 2004.       

In a November 2006 Decision Review Officer (DRO) decision, service connection for PTSD was granted.  

In May 2007, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is associated with the claims file.

This case was previously remanded by the Board in August 2007 and March 2010 and is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; left carpal navicular fracture residuals, rated as 10 percent disabling; and right lateral meniscus tear residuals, left fourth metacarpal fracture residuals, and left knee chrondromalacia, each rated as noncompensable.  The combined rating is 60 percent.  

2.  The Veteran reportedly completed two years of college and has past work experience as a mail handler with the United States Postal Service.

3.  Upon full consideration of the Veteran's educational background and occupational experience, the record raises a reasonable doubt that the Veteran's service-connected disabilities, particularly PTSD, prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an award of TDIU on an extraschedular basis have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the full grant of benefits sought with respect to the Veteran's claim for entitlement to a TDIU, it is clear that no further notification or assistance is necessary to develop facts pertinent to this claim.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran seeks entitlement to a TDIU.  He reported on the September 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he had previously worked as a mail handler from 1995 to 2002 but became too disabled to work in 2002 as a result of his service-connected PTSD.  

The Veteran indicated that he left his job because of the disability, received or expected to receive disability retirement benefits, and had not tried to obtain employment since he became too disabled to work.  He further reported that his highest level of educational attainment was two years of college.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render a veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; left carpal navicular fracture residuals, rated as 10 percent disabling; and right lateral meniscus tear residuals, left fourth metacarpal fracture residuals, and left knee chrondromalacia, each rated as noncompensable.  The combined rating is 60 percent.  38 C.F.R. § 4.16(a).  

Although the Veteran has one disability rated higher than 40 percent (i.e., PTSD), the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have a combined rating of at least 70 percent.  However, he might nonetheless be entitled to TDIU based on 38 C.F.R. § 4.l6(b).  

Indeed, if the schedular percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The Board initially notes that, in March 2010, we found that the evidence satisfied the criteria for extraschedular referral of the Veteran's TDIU under 38 C.F.R. § 4.16(b).  However, in a June 2011 opinion, the Director of the Compensation Service concluded that entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is not warranted.  He wrote that review of the evidence did not establish that the Veteran's service-connected PTSD with insomnia was more disabling than what was reflected by the currently assigned 50 percent evaluation, and there was no exceptional or unusual disability picture with related factors such as marked interference with employability or frequent hospitalization as to render impractical the application of the regular schedular standards.  He further wrote that the evidence did not establish that the Veteran is unemployed and unemployable due to service-connected disabilities.  

Because the Director of the Compensation Service has considered whether entitlement to an extraschedular TDIU is warranted in the first instance, the Board may now consider whether the Veteran is entitled to a TDIU on an extra-schedular basis based on its review of the evidentiary record.  

The Veteran's representative has asserted that the Veteran is unable to follow gainful employment due to the severity of his service-connected PTSD symptomatology.  See January 2010 Appellant's Brief.  

In evaluating the Veteran's claim, we have reviewed voluminous VA treatment records dated from approximately 1998 to 2009 contained in the record.  The records show that the Veteran worked as a mail handler with the U.S. Postal Service until 2007 and frequently had to take medical leave due to stress and/or psychiatric symptomatology during the time relevant to the claim/appeal period.  

For example, the Board notes that the Veteran's treating psychologist (B.P.C., PhD) wrote in a November 2001 treatment record that the Veteran was employed by the Postal Service and had been on medical leave since September 24, 2001.  

Also, it is written in the social history portion of a January 2002 VA general psychiatric note treatment record that the Veteran had not worked 8 months out of the past year.  

In March 2006, the Veteran's treating psychiatrist wrote a letter to provide to Veteran's employer in support of his application for medical leave in accordance with the Family Medical Leave Act (FMLA) that essentially read that the Veteran suffered from a severe case of PTSD and sometimes needed to take one day per week off of work for a stretch, or one to two weeks at a time due to PTSD symptomatology.    

He was also shown to have not been medically cleared to return to work at the Postal Service by a mental health provider due to the severity of his psychiatric symptomatology during the period.  

Indeed, in a May 2002 VA treatment record, the Veteran's treating psychiatrist wrote that the Veteran showed up in his office unannounced and wanted a note to return to work because he had been off of work for four days.  However, the psychiatrist wrote that he told the Veteran that he could not give him such a note because he was concerned that he was decompensating.  The psychiatrist further wrote that he told the Veteran that he should consider applying for disability leave or, perhaps, retirement.  He added that, while he encouraged the Veteran to work and supported his desire to work, he could not give him a clearance "looking the way he looked."  

Further, the Veteran's treating VA psychiatrist (B.L., MD), as well as his treating psychologist, have written letters stating that the Veteran is unemployable due to the severity of his PTSD during the time relevant to the appeal period.

Indeed, the Veteran's treating VA psychiatrist wrote, in an October 2001 treatment note, that the Veteran was "currently not employable and [he did] not [foresee] his being able to work for at least 12 to 24 months, if ever."  The psychiatrist additionally commented that the Veteran was severely restricted socially and psychologically and had psychotic-like signs and symptoms the result of profound suppression of feelings and memories.  

In a subsequent letter that appears to be dated in July 2002, the psychiatrist again stated that it was his view that the Veteran was currently unemployable due to the severity of his PTSD symptomatology.  He added that this could be expected to last for at least 12-24 months depending on the Veteran's response to targeted PTSD treatment which he had not been able to tolerate as of that time.  

The psychiatrist later wrote in a September 2006 treatment note that the Veteran suffered from a debilitating case of PTSD which resulted in major depression with psychotic features and, against his wishes, the Veteran continued to "drag himself to the post office to work" and refused his advice.  The psychiatrist then wrote that it was his opinion that he was totally and permanently disabled.     

Additionally, his treating psychologist (B.P.C., PhD) wrote in a May 2006 letter to the Office of Personnel Management that it was her opinion that the Veteran was permanently impaired in terms of maintaining permanent, full-time employment, and she "strongly endorse[d] medical retirement for the [Veteran]."  

Because the Veteran's treating psychiatrist and psychologist are competent medical professionals specializing in psychiatric disorders and are knowledgeable regarding the severity of this particular Veteran's PTSD through treatment of the Veteran, their opinions are afforded significant probative value.  

Further, although the Veteran was still employed full-time at the post office when he underwent the October 2006 VA PTSD examination, the examiner at that time wrote that it was unlikely that the Veteran would function very well in his current employment setting.  

Moreover, a July 2007 letter from the Office of Personnel Management is of record and reads that the Veteran was found to be disabled for his position as a mail handler due to his PTSD based on a review of his medical records.  Thus, it is clear that he is no longer employed and was found by his employer to be too disabled to work due to his PTSD.    

Thus, in support of the claim, the evidence reflects the Veteran has reported that he is unable to secure and maintain substantially gainful employment due to his service-connected PTSD and has submitted letters from his treating VA mental health providers wherein they conclude that he is unemployable due to the severity of his PTSD.  There are also numerous treatment records showing that the Veteran's employment with the post office during the time relevant to the claim/appeal period was characterized by frequent leave due to psychiatric symptomatology and several disciplinary actions related to the Veteran's absences from work, at times without authorization, and/or conflict with others at the workplace.  He has further provided a letter from the Office of Personnel Management stating that he was found to be too disabled to work due to PTSD.  

Conversely, the Director of Compensation and Pension found that the evidence did not demonstrate the Veteran's service-connected PTSD was more disabling than the 50% assigned under the schedular criteria and there was no exceptional or unusual disability picture that rendered the schedular criteria inadequate.  He further found that the evidence did not establish that the Veteran is unemployed and unemployable due to service-connected disabilities.  However, because the Director provided no rationale in support of the opinion, it appears to be conclusory.  We therefore afford that opinion relatively low probative value.

In addition, it is observed that the evidentiary record documents the Veteran's complaints pertaining to a non-service-connected back disorder and he has, at times, expressed concern about his ability to work due to his back and leg pain such as in a June 2002 treatment record.  However, it is notable that the Veteran's treating psychiatrist specifically wrote in a past October 2000 treatment record that the Veteran's psychiatric and physical (i.e., recurrent and chronic back pain) complaints were intertwined and inseparable.  Similarly, the Veteran's orthopedist wrote in a March 2003 treatment record that most of the Veteran's reported symptoms were a manifestation of his psychiatric disability and he definitely needed to follow-up with his psychiatrist regarding such complaints.  

Further, the Veteran is shown to have been diagnosed with psychiatric disorders other than PTSD by mental health professionals at various times relevant to the claim/appeal period, which are not service-connected.  However, as it relates to psychiatric symptomatology attributable to these nonservice-connected psychiatric disorders for which the Veteran is currently diagnosed, the Board notes that it is not always clearly distinguishable which symptoms are attributable to the service-connected PTSD with insomnia or otherwise to a non-service-connected psychiatric disorder.  For example, the October 2006 VA PTSD examiner specifically wrote that many of the Veteran's PTSD symptoms overlapped considerably with major depression.  Therefore, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses as part of his service-connected psychiatric disability in reaching its decision regarding entitlement to a TDIU.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Thus, upon consideration of the foregoing, the Board resolves reasonable doubt in favor of the Veteran in finding that he is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  Giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to an award of TDIU on an extraschedular basis.  38 C.F.R. §§ 4.3, 4.7. 

  
ORDER

Entitlement to TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


